Ryan, C. J.
This is an appeal from a judgment of divorce in favor of tbe wife against tbe husband. Tbe judgment appears to bave given all tbe appellant’s property to tbe respondent, by way of alimony.
Tbe respondent married again before tbe time for appeal from tbe judgment bad expired, and her second husband is living.
She now moves, under sec. 16, cb. Ill, R. S., for an order on tbe appellant to pay to her. a sum sufficient to enable her to litigate this appeal.
In general, it appears to us that a man who marries a woman, competent to marry only by a judgment of divorce, *393before tbe time has expired when the judgment may be reviewed in this court- — -always a dangerous and delicate proceeding, — or within which other proceedings on foot of the judgment may be taken, may be held to assume his wife’s litigation and its expenses beyond taxable costs. The statute goes on the wife’s dependence on her husband, or late husband, for expenses of the litigation. And we are not inclined to hold that it was intended to entitle her to this sort of bigamous dependence, on two husbands at once.
In any view, the statute leaves the subject in the discretion of the court. And in the circumstance stated, we are indisposed to exercise the discretion in favor of the respondent.
By the Gourt. — The motion is denied; the costs to abide the event of the appeal.